1
2
                                       FINDINGS OF FACTS

Based on the pending Stipulation of counsel, and good cause appearing therefore, the Court finds

that:

    1.     Counsel for the Government needs additional time to respond to Defendant’s Motion to

           Suppress filed on September 30, 2019.

    2.     The parties agree to the continuance.

    3.     The additional time requested by this Stipulation is made in good faith and not for

           purposes of delay.

    4.     This is the second stipulation to be filed herein.




                                                   3
                                             ORDER

       IT IS THEREFORE ORDERED, that the Government herein shall have to and including

October 28, 2019, to file any and all Responses to Defendant’s Motion to Suppress filed on

September 30, 2019.

                                                                             nothe
       IT IS FURTHER ORDERED that any replies to the Response shall be filed by later than
                                                                                   ______

November   4, 2019.
day of _______________, 20______.



                   18th
       DATED this ________ day of October, 2019

                                                           ________________________________
                                                           Hon. Nancy J. Koppe
                                                           U.S. Magistrate Judge




                                                 2
